—Appeal from a judgment of the County Court of Albany County (Rosen, J.), rendered May 1, 1997, convicting defendant upon his plea of guilty of the crime of sodomy in the second degree.
Defendant, a former State Trooper and child abuse investigator, pleaded guilty to the crime of sodomy in the second degree as the result of his molestation of a child less than 14 years of age. Pursuant to his plea agreement, defendant waived his right to appeal and was sentenced to an indeterminate term of 2 to 6 years in prison. Defendant now argues that this sentence was harsh and excessive. However, because defendant waived his right to appeal as part of a knowing, voluntary and intelligent plea of guilty, he has failed to preserve this issue for our review (see, People v Buchanan, 236 AD2d 741, lv denied 89 NY2d 1032). Nevertheless, were we to reach this issue, we would find it to be without merit given the odious nature of the subject crime and the fact that defendant received the bargained-for sentence, which was consistent with the relevant statutory requirements.
Cardona, P. J., Peters, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed.